Title: James Madison to Alfred T. Magill, 8 November 1833
From: Madison, James
To: Magill, Alfred T.


                        
                            
                                Montpellier
                            
                            
                                
                                    
                                
                                Novr. 8. 1833
                            
                        
                        
                        J. Madison, with his respectful salutations to Professor Magill, thanks him for the Copy of his "Introductory
                            Lecture" J. M. has read it with great pleasure as auguring, a course of Medical instruction, at once learned, philosophic
                            & practical.
                        
                            
                                
                            
                        
                    